DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-12 and 15-16 are amended. Claims 13-14 are previously cancelled. Claims 17-23 are new. No new matter is introduced. Claims 1-12, 15-16 and 17-23 are pending.
Prior Art Relied Upon
The following is a list of prior art references relied upon in this office action

Patent /Citation
Patentee/Author
JP 2013205138 A
Ogawa Hiroshige hereinafter Hiroshige
US 20020005098 A1
Drenguis
US 5379633 A
Flisram et al. hereinafter Flisram


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hiroshige in view of Drenguis and further in view of Flisram.
For reference purpose Fig. 1 and its descriptor is reproduced below.
	
    PNG
    media_image1.png
    748
    1210
    media_image1.png
    Greyscale

With respect to claim 1, Hiroshige discloses a system for testing blade sharpness (Fig. 1 shows Cutter sharpness evaluation device 1) comprising: 
a mounting arrangement (sample holding part 40) for mounting a material to be cut (sample 3); 
a force measuring device (force sensor 20) operable, in use, to determine variations in force along a blade as parts of the blade contact the material ( ¶[0027] discloses force sensor 20 capable of measuring a load acting on a cutter 2); 
a control system (control unit 70)  adapted to: 
receive a signal that a blade sharpness test is to be performed (¶[0048, 0052] teaches a control unit 70 having a input means such as keyboard to receive a test program for performing a test corresponding to the cutter 2 or the sample 3); 
in response to the signal, prepare the mounting arrangement for a blade sharpness test (¶[0053] teaches when the test program is executed the support portion moves cutter 2 under the set condition); 
detect when the blade sharpness test is completed (¶[0085] teaches control unit 70 detects when the notch/cut is completed); and 
provide an indication of the force of the blade on the material (¶[0048] teaches and an output device such as a display or a printer for outputting a processing result by the processing device and a measurement result by the force sensor 20).
Hiroshige discloses detecting force via a force sensor during sharpness testing. However, Hiroshige is silent about detecting when force on the material rises above a pre- determined level.
Drenguis from the area of monitoring sharpness of knives discloses a control system adapted to detect when force on the material rises above a pre- determined level (¶[0055] discloses a sensor monitoring cutting force and ascertains the rise of cutting force to a higher threshold).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hiroshige with the teachings of Drenguis so that  Hiroshige control system will have a capability of detecting when the force of cutting the sample rises above a pre-determined level in order to halt the operation of 
Hiroshige in paragraph [0036] discloses sample holding unit with a pair of holding members hold the sample to be cut in place and the sample holding detection sensor detects whether or not the sample is held in place. However, Hiroshige does not explicitly discloses the blade sharpness test ensure the material is tensioned to a pre-test tension level.   
  Flisram, from the area of determining the relative sharpness or dullness of a blade cutting edge, discloses the apparatus in accordance with this invention comprises a sample holder for positioning at least a portion of a test specimen or test sample in a given position by applying tension to that portion of the test sample or to the opposed ends of the test sample. The apparatus also includes means for quantitatively determining a maximum force needed to continuously advance the test sample mounted in said sample holder from said first position to said second position (col. 2, lines 19-52).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hiroshige with the teachings of Flisram so that Hiroshige invention will have the capability of pre-tensioning the sample material to the desired tension level before the test begins for the predicable benefit of permitting the blade to be tested for requisite sharpness before a slicing operation has begun (Flisram, col. 2, lines 8-11).
With respect to claim 2, Hiroshige, Drenguis and Flisram disclose the system for testing blade sharpness as claimed in claim 1 above. Drenguis further discloses the control system is adapted to abort the test if pre-determined force levels are exceeded (¶[0057] teaches when the upper threshold value is exceeded, the apparatus 1 is brought to a halt).

With respect to claim 3, Hiroshige, Drenguis and Flisram disclose the system for testing blade sharpness as claimed in claim 2 above. Hiroshige further discloses the control system receives the signal that a blade sharpness test is to be performed from a blade controller independent of the blade sharpness testing system (¶[0049] teaches control part 70 receives signal (independent of input signal received from input means or keyboard) from door opening detection sensor (door opening detection sensor is interpreted as blade controller) that either start or inhibit blade sharpness evaluation test).  
With respect to claim 4, Hiroshige, Drenguis and Flisram disclose the system for testing blade sharpness as claimed in claim 3 above. Hiroshige further discloses the control system is adapted to send and receive signals from a blade controller (¶[0049] discloses door opening detection sensor (blade controller) communicates with control part 70).  
With respect to claim 5, Hiroshige, Drenguis and Flisram disclose the system for testing blade sharpness as claimed in claim 4 above. Hiroshige further discloses the control system is adapted to receive position information from the blade controller (¶[0049] discloses door opening detection sensor (blade controller) communicates the position of the door to blade controller 70).  
With respect to claim 6, Hiroshige, Drenguis and Flisram disclose the system for testing blade sharpness as claimed in claim 5. Hiroshige further discloses the control system provides the indication of force on the blade as a peak sharpness measure (¶[0048] discloses control unit 70 display or print measurement result of force sensor 20, such as graph (¶[0055]).  
With respect to claim 15, Hiroshige, Drenguis and Flisram disclose the system for testing blade sharpness according to claim 1 above. Hiroshige further discloses the mounting arrangement (sample holding part 40) comprises powered spools (¶[0028] discloses a support part moving mechanism 30); 
the material consists of a tensioned tape (¶[0008] discloses the sample 3 can be a synthetic resin such as felt, silicone resin, or the like, paper, leather, wood, metal, rubber, or the like. As disclosed in ¶[0041]  and illustrated in Fig. 1, sample 3 is inserted between the storage member 53); and 
the force measuring device determines the sharpness of a blade by measuring tension on the tape (¶[0027-0028] discloses force sensor 20 as a load measuring means is capable of measuring load acting on cutter 2 from sample 3).  
With respect to claim 16, Hiroshige, Drenguis and Flisram disclose the system for testing blade sharpness according to claim 15 above. Hiroshige further discloses the control system: 
receives the signal that a blade sharpness test is to be performed from a blade controller independent of the blade sharpness testing system (¶[0049] teaches control part 70 receives signal (independent of input signal received from input means or keyboard) from door opening detection sensor (door opening detection sensor) that either start or inhibit blade sharpness evaluation test);
discloses door opening detection sensor communicates with control part 70); 
receives position information from the blade controller (¶[0049] discloses door opening detection sensor communicates the position of the door to blade controller 70); and 
provides the indication of force on the blade as a peak sharpness measure (¶[0048] discloses an output device such as a display or a printer for outputting a processing result by the processing device and a measurement result by the force sensor 20).
Hiroshige is silent about aborting the test when pre-determined force levels are exceeded.
Drenguis discloses the control system is adapted to abort the test if pre-determined force levels are exceeded (¶[0057] teaches When the upper threshold value referred to in the Example 1 is exceeded, the apparatus 1 is brought to a halt).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hiroshige with the teachings of Drenguis so that  Hiroshige control system will have the capability of aborting the test if pre-determined force levels are exceeded for the predicable benefit of preventing serious damage to or destruction of the blade under test (¶[0057], Drenguis).  
With respect to claim 17, Hiroshige discloses a system for sharpening and testing blade sharpness (Fig. 1 shows Cutter sharpness evaluation device 1) comprising: 
a mounting arrangement (sample holding part 40) for mounting a material to be cut (sample 3); and 
a force measuring device (force sensor 20) operable, in use, to determine variations in force along a blade as parts of the blade contact the material (¶[0027] discloses force sensor 20 capable of measuring a load acting on a cutter 2), the system characterized in that it further comprises: 
a robotic device that sharpens the blade (¶[0032] discloses the sharpness evaluation device is a multi-joint robot): and 
a control system (control unit 70) adapted to: 
receive a signal from the robotic device, after a sharpening operation has been performed, that a blade sharpness test is to be performed on the blade (¶[0048, 0052] teaches a control unit 70 having a input means such as keyboard to receive a test program for performing a test corresponding to the cutter 2 or the sample 3); 
receive position information for the blade from the robotic device (sensor 20);
detect when the blade sharpness test is completed, based at least in part on the position information (¶[0085] teaches control unit 70 detects when the notch/cut is completed); and  
provide an indication of the force of the blade on the material (¶[0048] teaches and an output device such as a display or a printer for outputting a processing result by the processing device and a measurement result by the force sensor 20).
Hiroshige discloses detecting force via a force sensor during sharpness testing. However, Hiroshige is silent about detecting when force on the material rises above a pre- determined level.
Drenguis from the area of monitoring sharpness of knives discloses a control system adapted to detect when force on the material rises above a pre- determined level (¶[0055] discloses a sensor monitoring cutting force and ascertains the rise of cutting force to a higher threshold).

Hiroshige in paragraph [0036] discloses sample holding unit with a pair of holding members hold the sample to be cut in place and the sample holding detection sensor detects whether or not the sample is held in place. However, Hiroshige does not explicitly discloses the blade sharpness test ensure the material is tensioned to a pre-test tension level.   
With respect to claim 18, Drenguis and Flisram disclose the system as claimed in claim 17 above. Drenguis further discloses the control system is adapted to abort the test if a pre-determined force levels is exceeded (¶[0057] teaches when the upper threshold value is exceeded, the apparatus 1 is brought to a halt).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hiroshige with the teachings of Drenguis so that  Hiroshige control system will have the capability of halting the test if pre-determined force levels are exceeded for the predicable benefit of preventing serious damage to or destruction of the blade under test when the force exceed the prescribed limit (¶[0057], Drenguis).  
 With respect to claim 19, Drenguis and Flisram disclose the system as claimed in claim 17. Drenguis further discloses the control system receives the signal that the blade sharpness test is to be performed from a blade controller independent of the blade sharpness testing system teaches control part 70 receives signal (independent of input signal received from input means or keyboard) from door opening detection sensor (door opening detection sensor is interpreted as blade controller) that either start or inhibit blade sharpness evaluation test).  
 With respect to claim 20, Drenguis and Flisram disclose the system as claimed in claim 17 above. Drenguis further discloses the control system is adapted to receive signals from the blade controller(¶[0049] discloses door opening detection sensor (blade controller) communicates with control part 70).  
 With respect to claim 21, Drenguis and Flisram disclose the system as claimed in claim 20 above. Hiroshige further discloses the control system is adapted to receive position information from the blade controller (¶[0049] discloses door opening detection sensor (blade controller) communicates the position of the door to blade controller 70).  
With respect to claim 22, Drenguis and Flisram disclose the system as claimed in claim 17 above. Hiroshige further discloses the control system provides the indication of force on the blade as a peak sharpness measure (¶[0048] discloses control unit 70 display or print measurement result of force sensor 20, such as graph (¶[0055]).  
With respect to claim 23, Drenguis and Flisram disclose the system according to claim 17 above. Hiroshige further discloses the mounting arrangement comprises powered spools (¶[0028] discloses a support part moving mechanism 30); the material consists of a tensioned tape (¶[0008] discloses the sample 3 can be a synthetic resin such as felt, silicone resin, or the like, paper, leather, wood, metal, rubber, or the like); and the force measuring device determines the sharpness of a blade by measuring tension on the tape (¶[0027-0028] discloses force sensor 20 as a load measuring means is capable of measuring load acting on cutter 2 from sample 3).  
Claims 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hiroshige in view of Drenguis.
With respect to claim 7, Hiroshige discloses a method of controlling a blade sharpness testing system (Fig. 1 shows Cutter sharpness evaluation device 1) comprising the steps of: 
receiving a signal that a blade sharpness test is to be performed (¶[0048, 0052] discloses a control unit 70 having a input means such as keyboard to receive a test program for performing a test corresponding to the cutter 2 or the sample 3); 
in response to the signal, preparing a mounting arrangement on the blade sharpness testing system for a blade sharpness test (¶[0053] teaches when the test program is executed the support portion moves cutter 2 under the set condition);
detecting when the blade sharpness test is completed (¶[0085] teaches control unit 70 detects when the notch(cut) is completed); and 
providing an indication of the force of the blade on the material (¶[0048] teaches an output device such as a display or a printer for outputting a processing result by the processing device and a measurement result by the force sensor 20).
Hiroshige discloses the control system detecting force via a force sensor. However, Hiroshige is silent about detecting when force on the material rises above a pre-determined level.
Drenguis from the area of monitoring sharpness of knives discloses a control system adapted to detect when force on the material rises above a pre- determined level (¶[0055] discloses a sensor monitoring cutting force and ascertains the rise of cutting force to a higher threshold).

With respect to claim 8, Hiroshige and Drenguis disclose the method of controlling a blade sharpness testing system as claimed in claim 7 above. Drenguis further discloses including the step of aborting the test if pre-determined force levels are exceeded (¶[0057] teaches when the upper threshold value is exceeded, the apparatus 1 is brought to a halt).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hiroshige with the teachings of Drenguis so that  Hiroshige control system will have the capability of aborting the test if pre-determined force levels are exceeded for the predicable benefit of preventing serious damage to or destruction of the blade under test when the force exceed the prescribed limit (¶[0057], Drenguis).  
With respect to claim 9, Hiroshige and Drenguis disclose the method of controlling a blade sharpness testing system as claimed in claim 8 above. Hiroshige further discloses the step of receiving a signal that the blade sharpness test is to be performed comprises receiving the signal from a blade controller independent of the blade sharpness testing system (¶[0049] teaches control part 70 receives signal (independent of input signal received from input means or keyboard) from door opening detection sensor (door opening detection sensor is interpreted as blade controller) that either start or inhibit cutter sharpness evaluation test).  
With respect to claim 10, Hiroshige and Drenguis disclose the method of controlling a blade sharpness testing system as claimed in claim 9 above. Hiroshige further discloses including the steps of sending and receiving signals from a blade controller (¶[0049] discloses door opening detection sensor (blade controller) communicates with control part 70).  
With respect to claim 11, Hiroshige and Drenguis disclose the method of controlling a blade sharpness testing system as claimed in claim 10 above. Hiroshige further discloses including the step of receiving position information from the blade controller (¶[0049] discloses door opening detection sensor communicates the position of the door to blade controller 70).   
With respect to claim 12, Hiroshige and Drenguis disclose the method of controlling a blade sharpness testing system as claimed in claim 11 above. Hiroshige further discloses including the step of providing an indication of force on the blade as a peak sharpness measure (¶[0048 and 0055] discloses control unit 70 display or print measurement result of force sensor 20, represented as graph (¶[0055]).    
Response to Arguments
Applicant’s arguments with respect to claims 1-12 and 15-16 under 35 USC § 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for the matter specifically challenged in the argument.

Applicant’s arguments with respect to the objection of claims 1-12 and 15-16 have been considered and persuasive in light of the amendment.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEDEON M KIDANU whose telephone number is (571)270-0591.  The examiner can normally be reached on 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEDEON M KIDANU/            Examiner, Art Unit 2861

/NIMESHKUMAR D PATEL/            Supervisory Patent Examiner, Art Unit 2861